Citation Nr: 0412127	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from May 1958 to May 
1960. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim seeking entitlement 
to service connection for a herniated disc at L4-5, claimed 
as a back injury.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In July 1962, the RO denied service connection for a back 
injury; the veteran did not appeal this decision.
 
2.  Evidence submitted subsequent to the July 1962 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.


CONCLUSIONS OF LAW

1.  The RO's July 1962 decision denying service connection 
for a back injury is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a low back 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen on 
February 9, 1960, complaining of back pain and pain in his 
testicles.  Impression was mild back strain.  The veteran's 
separation examination indicated that his spine was normal.

At an examination by Dr. J.P. in May 1962, the veteran's 
treatment for his back in service was noted.  It was noted 
that the veteran now had marked paraspinal muscle spasm.  
Diagnosis was contusion of spinal intervertebral disc at L3-
L4.  It was noted that this was the third episode since 
discharge for the veteran, and the episodes were brought on 
by mild trauma, bowling, lifting small articles of furniture, 
etc.

At a VA examination in June 1962, the examiner wrote that the 
veteran had a history of back injury, described as lumbar 
strain.  An x-ray of the back showed that the findings were 
within normal radiological limits.  

In a July 1962 rating decision, the RO denied the veteran's 
claim of service connection for a back injury, determining 
that the back injury was not shown by the evidence of record.  

Hospitalization records were submitted from Dr. W. G. from 
February 1966.  They show that the veteran was hospitalized 
with lumbosacral strain with extreme spasm and pain.  

Hospitalization records were submitted from Birmingham 
Baptist Hospital from October 1970, and January 1971.  In 
October 1970, the veteran was hospitalized with low back 
strain or sprain.  In January 1971, the veteran underwent a 
laminectomy with removal of a herniated disc on the left 
side.  

In January 2002, the veteran stated that he had been seen by 
Drs. S. and G, as well as by Dr. D.B. from 1970-1992 for his 
back, but that the private doctors had closed their offices, 
and were now deceased.  

In January 2002, the veteran stated that he had called the 
Baptist Medical Center, and that it had informed him that it 
did not keep medical records for over 10 years.  He wrote 
that he went to Dr. W.P. more than he did anyone else, but 
they said they did not keep records over 10 years.  He 
wondered if VA could obtain these records.  

In an August 2002 statement, the veteran wrote that he was 
unloading a missile when a chain broke, and he tried to catch 
it before it hit the ground.  He wrote that he could not do 
anything that required heavy lifting, or walking any 
distance.  

The veteran was afforded a hearing before a traveling member 
of the Board in March 2003, a transcript of which is located 
in the claims folder.  He described injuring his back when he 
was unloading a missile, and the chain holding the missile 
broke.  He stated that he did not go to the doctor or to 
sickbay until he went to the doctor the next week.  He 
described a discharge from the incident, which he was told 
was from a back strain.  He testified that the incident 
happened on Friday, and he went to the doctor on Tuesday when 
the discharge occurred.  He described surgery in 1962.  He 
stated that between May 1960 and 1962, he worked in a textile 
mill, which was not a strain at all.  He stated that he was 
put in the hospital by Dr. F for a whirlpool shortly after 
returning from Germany.  He stated that these records 
(records from the Craddock Clinic) were put on microfiche.  
He described wearing a metal back brace that he wore for 
about 6 months.  He described having been approved for Social 
Security disability in 1995 after working for 30 years plus 
for the Federal Credit Union.  He testified that Dr. S. was 
deceased, and that Dr. G. saw him for his back about 5-6 
years ago.  He testified that he was hospitalized in the 
military in Heidelburg, and that he was hospitalized 
overnight.  

Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which was 
received in July 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By decision dated July 1962, the RO denied service connection 
for a back injury, finding that a back injury was not shown 
by the evidence of record.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 
(2003).  

It is determined that since the July 1962 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, the veteran submitted 
hospitalization records from Dr. W. G. from February 1966 
(showing treatment for lumbosacral strain with extreme spasm) 
and hospitalization records from Birmingham Baptist Hospital 
from January 1971 showing that the veteran underwent a 
laminectomy with removal of a herniated disc.  Furthermore, 
at his hearing in March 2003, he described being hospitalized 
for his back during service, and stated that he was treated 
at the Craddock Clinic shortly after leaving service, and 
that these records were on microfiche.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to the 
specific reason that the veteran's claim was denied in July 
1962 (a back injury was not shown by the evidence of record), 
the newly received evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim, and it is determined to be material to the 
veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a low back disability, the 
veteran's claim is reopened.  


REMAND

As noted in the discussion above, the veteran's claim of 
service connection for a low back disability was reopened on 
the basis that new and material evidence had been submitted.  
The next step is to address the question of whether service 
connection is warranted.  

The veteran has submitted a number of completed VA Form 21-
4142s indicating where he received treatment for his low 
back.  Specifically, in a VA Form 21-4142 received in July 
2001, the veteran described receiving treatment at Craddock 
Clinic in Sylacauga, and Montclair Baptist in Birmingham.  In 
a VA Form 21-4142 received in September 2001, the veteran 
described receiving treatment at Coosa Valley Medical Center, 
Sylacauga Hospital, Montclair Hospital in Birmingham, and 
from the Craddock Clinic and Dr. Pinson.  On a separate VA 
Form 21-4142 received in September 2001, the veteran 
described receiving treatment from Dr. Dale Brown and 
Montclair Health Center.  On a separate VA Form 21-4142 
submitted in September 2001, the veteran wrote that he was 
seen at Sylacauga Hospital (and that it was now called the 
Baptist Health Center).  However, it does not appear that the 
RO has attempted to obtain the treatment records that the 
veteran mentioned on the completed VA Form 21-4142s.  The RO 
did write the veteran a letter in September 2002 explaining 
that it needed a separate form for each doctor or facility.  

At his hearing, the veteran testified that Drs. Sweeney and 
Gammon were deceased.  He stated that he was seen by Dr. 
Fischer of the Craddock Clinic shortly after leaving service, 
and that he had seen Dr. Pittsfield between 1960 and 1962.  

Pursuant to Littke v. Derwinski, 1 Vet.App. 90 (1990), the RO 
should obtain all relevant medical records from Dr. Fischer, 
the Craddock Clinic, Dr. Pittsfield, Dr. Dale Brown, Dr. 
Pinson, Montclair Baptist, Sylacauga Hospital (which became 
the Baptist Health Center), and Coosa Valley Medical Center.

At the veteran's March 2003 hearing, he stated that during 
service in Germany he was hospitalized overnight for his back 
in February 1960.  While there is a treatment record 
regarding the veteran's back from February 9, 1960, it is 
noted that beginning in 1960, clinical records from Army 
Hospitals were sent to the National Personnel Records Center.  
Accordingly, the RO should contact the National Personnel 
Records Center (NPRC) and attempt to obtain any clinical 
records from the Army Hospital in Heidelburg, Germany, or 
from any other hospital in Germany that treated the veteran 
during February 1960 for his low back. 

At the veteran's March 2003 hearing, he commented that he was 
put on Social Security disability in 1995.  However, there is 
no Social Security Administration (SSA) decision of record.   
VA's duty to assist includes obtaining SSA records.  
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992).  
Accordingly, the RO should obtain the decision granting the 
veteran SSA benefits as well as all medical records 
considered by the SSA in making such decision.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

The evidence shows that the veteran was seen for a back 
strain during service in February 1960, and that post-service 
the veteran underwent a laminectomy with removal of a 
herniated disc on the left in January 1971 at Birmingham 
Baptist Hospital.  Accordingly, the veteran's claim must be 
remanded for a VA examination to determine the etiology of 
any low back disorders.

Accordingly, this case is REMANDED for the following:

1.  Contact the NPRC and obtain the 
clinical records from the Army Hospital 
in Heidelburg (or any other hospital in 
Germany) that treated the veteran for his 
low back in February 1960.  

2.  Take the appropriate steps to obtain 
all relevant medical records from Dr. 
Fischer, the Craddock Clinic, Dr. 
Pittsfield, Dr. Dale Brown, Dr. Pinson, 
Montclair Baptist, Sylacauga Hospital 
(which became the Baptist Health Center), 
and Coosa Valley Medical Center.  Ask the 
veteran for the specific names and 
addresses of the doctors and hospitals in 
question.  

3.  Contact the Social Security 
Administration (SSA) and obtain a copy of 
the SSA decision granting the veteran 
benefits as well as copies of all medical 
records considered by the SSA in their 
decision.

4.  After the directives in the 
paragraphs above have been completed, the 
veteran should be scheduled for a VA 
examination for his low back.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all low back disorders that 
might be present.  In particular, the 
examiner should answer the following 
requests and questions:

a.  Please provide diagnoses of all 
low back disorders that are present.  

b.  Is it at least as likely as not 
that any diagnosed low back disorder 
is the result of or etiologically 
related to the veteran's back strain 
for which he was treated during 
service on February 9, 1960?  (The 
term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.)

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

5.  Following completion of the 
development requested above, readjudicate 
the veteran's claim for service connection 
for a low back disability, taking into 
account the entire record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Harvey P. Roberts
                       Acting Veterans Law Judge, Board of 
Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



